        Case 1:20-cv-00295-KG-CG Document 32 Filed 08/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 CINDER URBAN
 PERSONAL REPRESENTATIVE OF
 THE ESTATE OF JOHN LEVENDOSKI
 (DECEASED)
                                                   Case No.: 1:20-cv-00295-KG-CG
        Plaintiff,
 v.

 C.R. BARD INCORPORATED and
 BARD PERIPHERAL VASCULAR
 INCORPORATED,

        Defendants.


            ORDER GRANTING JOINT STIPULATION AND MOTION FOR
                  VOLUNTARY DISMISSAL WITH PREJUDICE

       On this day the Court considered the parties’ Joint Stipulation and Motion for Voluntary

Dismissal With Prejudice and noted that the parties jointly submitted the Motion. The Court is of

the opinion that the relief requested therein should be GRANTED.

       IT IS THEREFORE ORDERED that all claims asserted in this action are hereby dismissed

with prejudice, with each party to bear his/its own attorney’s fees and costs.

       DONE and ORDERED this 31st day August, 2020.



                                              __________________________________________
                                              UNITED STATES DISTRICT JUDGE
       Case 1:20-cv-00295-KG-CG Document 32 Filed 08/31/20 Page 2 of 2



APPROVED:

By: Electronically approved – 8/28/20              By: /s/ Philip M. Busman
Wes S. Larsen                                      Philip M. Busman (admitted pro hac vice)
JAMES VERNON & WEEKS P.A.                          NELSON        MULLINS      RILEY      &
1626 Lincoln Way                                   SCARBOROUGH LLP
Coeur d'Alene, ID 83814                            101 Constitution Avenue NW, Suite 900
Tel: (208) 667-0683                                Washington, DC 20001
Fax: (208) 664-1684                                Tel: (202) 689-2988
                                                   phil.busman@nelsonmullins.com
Counsel for Plaintiff Cinder Urban, personal
representative of the Estate of John               And
Levendoski
                                                   By: /s/ Alex Walker
                                                   Alex C. Walker
                                                   MODRALL,         SPERLING,      ROEHL,
                                                   HARRIS & SISK, P.A.
                                                   500 Fourth Street NW, Suite 1000
                                                   Albuquerque, NM 87102
                                                   Tel: (505) 848-1800
                                                   awalker@modrall.com

                                                   Counsel for C. R. Bard, Inc. and Bard
                                                   Peripheral Vascular, Inc.




                                               2
